Citation Nr: 1760078	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to the service-connected psychiatric disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected psychiatric disability.

3.  Entitlement to service connection for a bilateral eye disability manifested by blurred visual acuity.

4.  Entitlement to an initial rating in excess of 10 percent prior to November 30, 2015, and in excess of 70 percent from that date for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to August 1988 with subsequent service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, the Veteran testified at a videoconference hearing before the Board in the matters of entitlement to service connection for IBS, GERD, and a bilateral eye disability.  (The Veteran also testified as to the matter of entitlement to service connection for PTSD, which has since been granted.  See February 2016 rating decision.)  A transcript of the August 2014 hearing is of record.  In a September 2017 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted that hearing is no longer employed by the Board; however, in a December 2017 letter, the Veteran declined a new hearing.  A decision will be made based on the evidence of record.  38 U.S.C. § 7107(c); 38 C.F.R. §§ 20.707, § 20.717 (2017).  
Regarding the matter of the initial ratings to be assigned for the Veteran's PTSD and entitlement to TDIU, in the Veteran's April 2016 VA Form 9, substantive appeal, he requested a hearing before a member of the Board.  However, in an August 2016 letter and again in May 2017, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing as to these issues.  See 38 C.F.R. § 20.704(e) (2017).

These matters were previously remanded by the Board in February 2015 and again in December 2016.  In December 2016, the Board denied the issues of entitlement to service connection for restless leg syndrome and sinus congestion.  The adjudication of these issues are final and are not presently before the Board.  However, the Board also remanded the issues of entitlement to service connection for IBS, GERD, and a bilateral eye disability manifested by blurred visual acuity for additional development.  These issues have now been returned to the Board for further appellate adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current bilateral eye disability is etiologically related to his service.

2.  The preponderance of the evidence is against a finding that the Veteran's current GERD is related to his service, or was caused or aggravated by his service-connected psychiatric disability.

3.  The preponderance of the evidence is against a finding that the Veteran's current IBS is related to his service, or was caused or aggravated by his service-connected psychiatric disability.

4.  Prior to August 11, 2014, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity was not shown.
5.  From August 11, 2014, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking or mood; total occupational and social impairment was not shown.

6.  Prior to August 11, 2014, the Veteran's PTSD, his only service-connected disability, did not preclude him from securing or following a substantially gainful employment.

7. From August 11, 2014, the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for GERD, to include as secondary to service-connected psychiatric disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection for IBS, to include as secondary to service-connected psychiatric disability have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for an initial rating of 30 percent, but no higher, prior to August 11, 2014, for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for an initial rating of 70 percent, but no higher, from August 11, 2014, to November 30, 2015, for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2017).

6.  The criteria for an initial rating in excess of 70 percent from November 30, 2015, for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2017).

7. The criteria for the assignment of a TDIU prior to August 11, 2014, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2017).

8. The criteria for the assignment of a TDIU from August 11, 2014, have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See May 2009 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) and VA treatment records with the claims file.  Notably, the June 2012 Memorandum reported a formal finding that the Veteran's service treatment records for the Naval Reserves period from 1998 to 2004 were unavailable.  In cases where a veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C. § 5107(a) (2012); 38 C.F.R. §3.303(a) (2017).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401(1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148(1992).

The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Eye Disability

The November 2015 and March 2017 VA examinations found the Veteran did not have a diagnosed eye condition.  However, the examiner found the Veteran did have a retinal condition, including right eye maculopathy.  Additionally, VA treatment records include a diagnosis of central serous retinopathy.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service element of the service connection claim, the service treatment records are silent as to any symptoms, diagnosis or treatment of the Veteran's eye.  Moreover, the Board notes the Veteran's separation examination is absent from the record.  

Notwithstanding the lack of evidence in the Veteran's service treatment records, in a November 2008 statement from the Veteran as well as in his August 2014 Board hearing testimony, the Veteran reported an in-service injury to his left eye.  Specifically, he reported that in 1986, while he was performing his duties as a wheeled vehicle mechanic and replacing an engine, the hoist to lift the engine swung around with the attached radiator hose and hit him in the face.  He further reported that coolant fluid went into his eye and he was treated at a rinsing bath.   He was given drops to use in the eye and a patch to protect it for a while.  Following the accident, he started noticing blurriness in the eye when he was driving.  As a result of his right eye injury, his left eye has been strained which he contends has caused impaired vision.

The November 2015 VA examiner did not provide a medical opinion regarding the possible relationship between the Veteran's service and his eye injuries.  Therefore, another VA examination was obtained.

The March 2017 VA examiner opined that after multiple testing and still no definitive conclusion as to the Veteran's reduced vision, it would be speculating to offer an opinion as to the causation of the disability.  However, the examiner did state that at this point, there was no clinical findings/residual evidence that showed the Veteran's current eye conditions as being a result of being struck in the eye by a hose while in service.

Consideration has also been given to the arguments made by the Veteran.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of an eye injury, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Eye disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report an injury to his eye, there is no indication that he is competent to etiologically link his eye disabilities to his service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent evidence and lacks probative value.

Alternatively, the March 2017 VA examiner reviewed the claims file, took a history from the Veteran, including his contentions regarding the etiology of the condition and personally examined the Veteran.  While unable to provide a conclusive medical opinion, based on his medical training and experience, the examiner was able state that there was no clinical findings/residual evidence that showed the Veteran's current eye conditions as being a result of being struck in the eye by a hose while in service, as contended by the Veteran.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Notably, there are no medical opinions contrary to the March 2017 VA examiner's opinion in the record.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral eye disability, and there is no reasonable doubt to be resolved. 38 U.S.C. § 5107(b).




GERD and IBS

VA treatment records along with the November 2015 and March 2017 VA examinations diagnosed the Veteran with GERD.  Additionally, VA treatment records along with the November 2015 VA examiner diagnosed the Veteran with IBS and colonic diverticulosis.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service incurrence of the Veteran's GERD, the service treatment records are silent as to any symptoms, diagnosis or treatment for GERD.  However, the Veteran testified at the August 2014 Board hearing that, beginning in basic training, he would get a nauseated feeling like he was going to throw up.  He would go to sick call where he would receive medication.  The Veteran testified this happened twice during basic training and maybe three times at his permanent party station.  Following his service, he received treatment for the condition within a year.

Regarding the in-service incurrence of the Veteran's ISB, the treatment records are also silent as to any symptoms, diagnosis or treatment for IBS.  However, the Veteran testified at the August 2014 Board hearing that the condition was more stress-related.  Because of all the other issues he experienced while in-service, including the depression and anxiety, he noticed digestion of food was not good.  He believed his system would back up.  As he relaxed, his system moved more.  The Veteran further testified that he was treated in-service for IBS at the same time he was seen for the issues described with his GERD.

A medical opinion regarding the possible relationship between the Veteran's GERD and IBS and his service was obtained in November 2015.  The November 2015 VA examiner opined the Veteran's GERD and IBS were less likely as not etiologically related to his active service.  In support of those opinions, the examiner identified no documentation of GERD in the Veteran's service treatment records and noted the first diagnosis of GERD was in 1998.  Similarly, the examiner recounted the service treatment records as being silent for complaints of IBS with a diagnosis first provided in 2002.  

Another medical opinion was obtained in March 2017 to address the Veteran's additional contention that his GERD and IBS were related to his psychiatric disability.  The March 2017 VA examiner opined the Veteran's GERD was likely than not proximately due to or the result of the Veteran's service-connected psychiatric disability.  In support of that opinion, the examiner stated that GERD was due to stomach contents backing up into the esophagus via the lower esophageal sphincter.  It is essentially a plumbing problem and is not related to any psychiatric disabilities.  Instead, most lifestyle interventions for GERD involve lessening the pressure at the lower esophageal sphincter but there is no suggestion to alter ones stress or anxiety to reduce GERD.  With respect to the IBS, the examiner did not provide a medical diagnosis regarding the Veteran's intestinal conditions but did provide a medical opinion that the Veteran's IBS was less likely than not proximately due to or the result of the Veteran's service-connected psychiatric disability.  In support of that opinion, the examiner explained that the exact cause of IBS is not known.  However, no medical sources indicate that psychiatric conditions directly cause IBS.  Instead, most sources indicate that abnormal contractions of the colon and small intestines may be the primary factor in developing the syndrome.  The examiner also reported that medical sources indicate that most people with IBS notice that anxiety and stress can worsen IBS symptoms.  Because most people with IBS have this reaction with stress and anxiety, it is normal/typical for IBS itself.  Because it is a typical manifestation of the disease, the examiner found it is not an indicator of a permanent aggravation beyond the natural progression of the syndrome.  

Again, the Board has considered the arguments made by the Veteran.  However, as previously stated, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of GERD and IBS, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  GERD and IBS are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  

Alternatively, the November 2015 and March 2017 VA examiners reviewed the claims file, took a history from the Veteran, including his contentions regarding the etiology of the condition and personally examined the Veteran.  Based on their medical training and experiences, the examiners found the Veteran's GERD and IBS were less likely than not related to his active service or proximately due to or the result of the Veteran's service-connected PTSD.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Notably, there are no medical opinions contrary to the November 2015 and March 2017 VA examiners' opinion in the record.
For these reasons, the Board finds that the preponderance of the evidence is against the claims for service connection for GERD and IBS, to include as secondary to service-connected psychiatric disorder, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

The Board now turns to the medical evidence of record for the entire period at issue.  An October 2008 VA mental health treatment record reported the Veteran was feeling "a little rough" and reported his mood was "up and down".  He endorsed some fleeting moderate expansiveness/hyper mood occasionally and some dysphoria and racing thoughts.  However, he denied mood swings or impulsive/risky behaviors.  His anxiety was noted as pretty high four out of the seven days a week.  He denied nightmares but endorsed some bad dreams occasionally and startled at times.  He had paranoid fears when he went out in public and some concentration difficulties.  He also reported fleeting hopelessness and some occasional fleeting passive suicidal ideations but denied intention or plan.  Furthermore, he reported some irritability and not good sleep.

A November 2008 VA treatment notation reported the Veteran was experiencing side effects from his medication, including muscle twitching, feeling nervous and anxious and sometimes having thoughts of suicide.  He indicated he was feeling stable at that time but was concerned about the medication worsening.  He denied any current suicidal or homicidal ideations and denied problems with sleep but did describe increased dream activity.  

An additional November 2008 VA treatment record showed the Veteran denied depression, anxiety or changes in his sleep pattern.

July and September 2009 psychiatric attending notations reported chronic depression and coping skills deficits for the Veteran with his diagnosis of bipolar.  No suicidal or homicidal ideations, plan or intent were reported.

A VA examination was performed in December 2009.  At the examination, the Veteran described feeling an avoidance of people as well as isolation.  His fears had increased and he had mood symptoms of sadness as well as panic attacks and frequent daily anxiety attacks.  Further, the Veteran described symptoms of depression, anxiety and panic attacks which are constant and affect his total daily functioning, resulting in immobilization, and an inability to engage in social and occupational functioning.  Overall, the examiner found the best description of the Veteran's current psychiatric impairment was psychiatric symptoms which were mild and transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.

A February 2013 VA mental health treatment record showed continued reports of nightmares and insomnia related to military sexual trauma the Veteran had experienced.  His moods varied but were mostly euthymic with no sustained highs or lows, no hopelessness.  However, the Veteran did report being anxious and having panic anxiety attacks.  No suicidal or homicidal ideations were reported and the Veteran's mood was described as "okay".  

Severe anxiety symptoms including panic anxiety, insomnia, and nervousness were all reported in a March 2013 letter from Dr. C.C., the Veteran's treating psychiatrist.

A June 2013 social work admission evaluation notation reported the Veteran's history of depression.  He endorsed symptoms including sad mood, avoidance, disturbances with sleep, problems maintaining sleep, attention and concentration disturbances, nightmares, avoidance, hyper-vigilance, diminished activities, excessive worry, difficulty sleeping, maintaining sleep and a significant history of substance use.  A GAF score of 40 was assigned.

A January 2014 mental health notation showed the Veteran was experiencing more frequent "anxiety attacks" and was concerned.  He also reported feeling overwhelmed along with the increased anxiety.  On examination, his judgment and insight were fair to good and attention and memory were grossly intact.  His mood was anxious and depressed with congruent affect.  No suicidal or homicidal ideations were reported and no delusions or perceptions.

A March 2014 VA mental health treatment notation showed the Veteran was anxious, avoidant and easily overwhelmed.  He continued to forget things and was seeking therapy.  A mental status examination showed the Veteran was alert, fully oriented, appropriately dressed and groomed.  His mood was anxious but his affect was smiling and fidgety.  He reported no suicidal and homicidal ideations as well as no delusions or hallucinations.  Moreover, his insight and judgment were intact.

A May 2014 mental health treatment notation diagnosed the Veteran with bipolar disorder.  On examination, his mood was euthymic, his affect was good, no suicidal or homicidal ideations were noted and no delusions or hallucinations.  Moreover, his insight and judgment were intact.

An August 2014 intake assessment form showed the Veteran presented with issues of bereavement associated with the homicide of a close military friend.  He reported emotional detachment, inability to connect and guarded in relationships.  He also reported suicidal thoughts but no plan.  However, on four separate occasions he attempted to overdose on prescription medications.  He also reported feelings of hopelessness or despair, and alcohol and drug problems.  His mental status evaluation showed an anxious manner, rapid and pressured speech disorientation to time and place, delusions and disorganized thinking.  The Veteran also reported weight changes, and sleep disturbances.  

An August 2014 VA treatment summary for the Veteran's counseling services assessed the Veteran with PTSD.  His PTSD symptoms included avoidance of people, places, and things as well as sleep disturbances, marked irritability, emotional detachment, loss of interest in activities, withdrawal from socialization and suicidal ideation.

A February 2015 VA mental health treatment notation reported that "things have not been as well as they should".  The Veteran was having difficulty with his medication and reported having a lot of anxiety with some depression.  He also admitted to having some intermittent suicidal ideations but denied a plan or intent.  His sleep continued to be problematic but he was taking medication.  On examination, his mood was anxious and depressed with a congruent affect.  Moreover, his insight and judgment were fair to good and his attention and memory were grossly intact.  

A May 2015 VA mental health treatment notation showed the Veteran was feeling overwhelmed following a recent move.  He reported increased anxiety and problems with irritability, tearful spells and depression.  However, he did note that his mood swings had improved with medication and he felt more balanced.  He denied suicidal and homicidal ideations but reported his sleep was a problem due to nightmares and sleep apnea.  His insight and judgment were fair to good; attention was grossly intact as well as memory.  His mood was anxious and depressed with a congruent affect.

A VA examination was performed in November 2015.  The Veteran was diagnosed with PTSD and the examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner endorsed symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, and intermittent inability to perform activities of daily living, including personal hygiene.

A January 2016 VA treatment notation reported the Veteran was on edge, anxious but a bit better with a more even mood.  His lows did not last as long though he did avoid situations and crowds.  His sleep remained problematic with nightmares and he endorsed intermittent suicidal ideations but denied intent or plan.  He expanded his social network and tried to decrease time with negative influences.  He also reported going to the Veteran Center two times a month for therapy.

A May 2016 VA treatment notation described the Veteran's mood as having sadness and tearfulness.  He reported having no purpose at times.  He endorsed suicidal ideation but no intention.  He reported hearing noises when overwhelmed and had paranoia at times.  He reported having supporting friends, enjoying cars and working out but having a lot of anxiety and nightmares.

A May 2016 psychiatric impairment questionnaire completed by H.C. diagnosed the Veteran with PTSD and major depressive disorder.  The Veteran's prognosis was moderate to poor.  Symptoms included memory loss for names of close relatives, persistent irrational fears, persistent delusions or hallucinations, persistent danger of hurting self or others, depression affective the ability to function independently, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollection of traumatic experience and suicidal ideations were all endorsed by the Veteran.  Additionally, the examiner noted the Veteran had mood instability, problems with memory, auditory hallucinations and intrusive memories which all impact his ability to work.  

An October 2016 VA treatment notation reported the Veteran's mood was more depressed.  He had a rough two and a half months with a lot of memory triggers and flashbacks.  He stayed in bed and had to stop working due to feeling overwhelmed.  He was using medication as a sleep aid and denied suicidal and homicidal ideations.  He reported being volatile, irritable and angry while working.  He also reported having panic attacks and memory problems where he does not recall the day.  His support included some friends.

A November 2016 VA treatment notation reported the Veteran had been having some depression but it was lifting.  He spent 3 to 5 days in bed, not showering, feeling disconnected and empty.  He denied suicidal and homicidal ideations but slept a lot.  He indicated sleeping was helping to stabilize him.  His supports included his friends, enjoying planning on working with scrap metal with a friend and taking his medication regularly.  He was appropriately groomed and dressed, his insight and judgment were fair to good and his attention was grossly intact.  

A December 2016 VA treatment notation reported the Veteran woke up quickly as a result of a bad term and what felt like a panic attack but he passed out and fell.  

A March 2017 group psychotherapy notation showed the Veteran was actively engaged in the group discussions and was appropriately supportive of other group members.

Prior to August 11, 2014, the Veteran is assigned a 10 percent rating for his service-connected PTSD.  After reviewing the evidence, the Board finds he warrants a 30 percent rating, as the evidence describes the Veteran's progressively worsening PTSD symptoms.  Throughout the period at issue, symptoms such as fleeting hopelessness, some irritability and poor sleep, avoiding of people with isolation as well as panic attacks and daily anxiety attacks were endorsed.  The result of his worsening symptoms was a GAF score of 40 assigned in June 2013 with symptoms including attention and concentration issues, sleep difficulties, diminished activities, excessive worry and a sad mood.  Moreover, the June 2014 mental health notation showed more frequent "anxiety attacks" as well as an anxious and depressed mood.

While the December 2009 VA examiner found the best description of the Veteran's current psychiatric impairment was psychiatric symptoms that were mild and transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress, the Board finds his symptoms, taken together, more closely supports occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For these reasons, the Board finds the symptoms described in the record for the period at issue to describe the rating criteria of 30 percent.  

However, the Board finds the evidence does not warrant a rating in excess of 30 percent prior to August 11, 2014, because, despite the severity of the Veteran's symptoms, it is not shown that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Specifically, it is not shown that during this time period, the Veteran's symptoms (as described above) resulted in difficulty establishing and maintining effective work and social relationships.  

From November 30, 2015, the Veteran is currently assigned a 70 percent rating.  This rating is based on evidence from the November 2015 VA examination which the examiner found the Veteran had occupational and social impairment with deficiencies in most areas.  Symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, obsessional rituals and intermittent inability to perform activities of daily living were all endorsed upon examination.  After reviewing the evidence, the Board finds that August 11, 2014 is the more appropriate effective date for the increased 70 percent rating.  Specifically, the evidence from August 11, 2014 shows the Veteran started having suicidal ideations (including attempting to overdose on prescription medications on four occasions) and became more socially withdrawn and anxious.  He also reported feelings of hopelessness or despair along with rapid and pressured speech disorientation to time and place and delusions and disorganized thinking.  Sleep disturbances were also continued.  These symptoms, taken together, more closely approximate the 70 percent disability rating.

However, from August 11, 2014, the next higher (maximum) 100 percent rating is not warranted because there is simply no evidence of a total social impairment.  In fact, the Veteran reported attending group psychotherapy classes and actively engaging in group discussions as well as discussing his friends as his support system.  Additionally, he reported working as a peer support specialist until June 2016.  These social relations, even if limited, belie the notation of the Veteran having a total social impairment in order to warrant a rating of 100 percent for the period beginning on August 11, 2014.

In summary, the preponderance of evidence supports a finding that the Veteran's PTSD warrants a rating of 30 percent rating prior to August 11, 2014, and a rating of 70 percent, but no higher, from August 11, 2014 onward.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

Entitlement to TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2017). 
Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2017).

The Veteran is presently service-connected for PTSD only, with an assigned disability rating of 30 percent from November 19, 2008 and 70 percent from August 11, 2014.  Therefore, the tenets of 38 C.F.R. § 4.16(a) apply for the period beginning on August 11, 2014, but not earlier.

A VA Form 21-8940 dated September 2016 reported the Veteran previously worked at the United States Postal Service from 2002 to 2005 but was too disabled to continue to work as a result of his PTSD.  He last worked as a peer support specialist from December 2014 to June 2016.  Further, the Veteran reported having at least two years of college education with additional training from cosmetology school.  However, the Veteran reported his condition had worsened to the point that he was having severe issues and difficulty being around others as well as problems concentration and dealing with his emotional state.

Employment records confirm the Veteran worked as a peer specialist from December 2013 to June 2016, averaging about 16 hours per week.  He voluntarily resigned from the position.

An August 2014 letter from PSI confirms the Veteran was working as a part-time peer specialist since December 2013.  The program coordinator indicated the Veteran may work as little as no hours up to 20 hours per week, as needed.  He worked with members in a mental health support capacity and was reported as doing well in the position.

A May 2016 psychiatric impairment questionnaire completed by H.C. opined the Veteran's PTSD manifested with symptoms including mood instability, problems with memory, auditory hallucinations and intrusive memories which all impact his ability to work.

SSA records also show the Veteran was found disabled as of March 1, 2016 with a primary diagnosis of mood disorders and a secondary diagnosis of substance addiction disorder.  

The Board notes in the November 2015 VA examination and again in the March 2017 VA examination, the Veteran reported that his intestinal condition impacted his ability to work.  He reported at his previous employment he had to call out of work due to his bowel movements backing up.  Often, he would also have to leave while eating his meal to have a bowel movement.  However, this disability is not service-connected and therefore, cannot be considered in a claim for TDIU.

After weighing all the evidence of record, reported earlier in this decision, and resolving all doubt in the Veteran's favor, the Board finds the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation beginning on August 11, 2014 (the date he meets the schedular criteria for a TDIU rating), but not sooner.  The record is clear that the Veteran has restrictions with his ability to work with others as well as problems with his concentration and memory as his PTSD worsened in August 2014.  While the Veteran does have some formal education, his prior work experience has not included skills which would easily transfer to an employment without requiring social interaction.  In fact, his prior work experience included peer counseling with others, as well as training in cosmetology.  While he was able to work as a peer counselor until June 2016, this employment was on a part-time as needed basis and the Veteran reported experiencing issues with his ability to work with others causing him to terminate the employment.  Moreover, the May 2016 psychiatric impairment questionnaire completed by H.C confirmed an impact on the Veteran's ability to work by his psychiatric symptoms.

Prior to August 11, 2014, the Veteran did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Board has considered whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  The evidence prior to August 11, 2014, does not support the Veteran's inability to secure and follow a substantially gainful occupation based on his service-connected PTSD alone.  As previously discussed, the Veteran's PTSD symptoms were not as severe for the period prior to August 11, 2014.  While the evidence for this earlier period is more limited, the August 2014 letter from PSI indicated the Veteran was "doing well" in his position as a part-time peer specialist.  It was not until the Veteran's PTSD symptoms worsened, impacting his ability to be around others and to work, which caused his inability to follow a substantially gainful occupation.

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disability prevented him from obtaining and maintaining substantially gainful employment beginning on August 11, 2014, but not sooner.  Accordingly, entitlement to TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Service connection for IBS, to include as secondary to the service-connected psychiatric disability, is denied.

Service connection for GERD to include as secondary to the service-connected psychiatric disability, is denied.

Service connection for a bilateral eye disability manifested by blurred visual acuity is denied.

An initial rating of 30 percent, but no higher, prior to August 11, 2014, for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating of 70 percent, but no higher, from August 11, 2014, to November 30, 2015, for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating in excess of 70 percent from November 30, 2015, for service-connected PTSD is denied.

Entitlement to a TDIU prior to August 11, 2014, is denied.

Entitlement to a TDIU from August 11, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


